Case 1:20-cv-00807-JKB Document 49-5 Filed 11/05/20 Page 1 of 12




                 EXHIBIT 3
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 2 ofAugust
                                                                     12 7, 2020

                                                                 Page 1

 1                   IN THE UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF MARYLAND

 3                              Northern Division

 4

 5       AMBIMJB, LLC,

 6                   Plaintiff/Counter-Defendant

 7       v.                           CIVIL CASE NO. 1:20-cv-00807-JKB

 8       STRATEGIC ARMORY CORPS, LLC,

 9                   Defendant/Counter-Plaintiff

10       _____________________________/

11

12                  The deposition of JACK OLIVER was held via

13       Veritext Zoom on Friday, August 7, 2020, commencing at

14       10:59 a.m. before Esther Levi, Notary Public.

15

16

17

18

19

20

21       REPORTED BY:     Esther Levi




                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 3 ofAugust
                                                                     12 7, 2020
                                                            Page 6                                                             Page 8

 1       Q. Okay.                                                     1       Q. And you said some engineering courses after
 2          Well, I'm going to ask you a series of                    2   that?
 3   questions. And I expect that you give me a verbal                3       A. Yes.
 4   response to those questions. Meaning, although we can            4       Q. And where were those courses taken?
 5   see each other on the screen, as you can see, there's a          5       A. When?
 6   court reporter that's on the line, as well.                      6       Q. Where.
 7          So she is taking down everything that we're               7       A. Where? GateWay Community College.
 8   saying. So it's important that you communicate a                 8       Q. Can you tell me over what period of time the
 9   response to my questions.                                        9   engineering courses were taken?
10          Okay?                                                    10       A. 2010, 11, 12. I'm not sure. In that window
11       A. Yes.                                                     11   somewhere.
12       Q. Okay.                                                    12       Q. Okay.
13          And if you don't -- if you don't understand              13           Was it -- what's the general nature of the
14   my question, just tell me you don't understand. I'll            14   engineering courses that you took over that period of
15   do my best to rephrase that question.                           15   time?
16          Not that you're going to need a break, but               16       A. Industrial design.
17   if you need a break, just say you need a break. And             17       Q. Why did that interest you?
18   the only -- my only rule is that we can't break if              18       A. I planned on finishing -- -- and getting my
19   there's a question pending. Meaning you have to answer 19            engineering degree.
20   my question before we take a break or anything along            20       Q. Is that still a desire that you have?
21   that line.                                                      21       A. Not so much.
                                                            Page 7                                                             Page 9

 1          Are you currently under the influence of any              1       Q. Do you have any certifications or anything
 2   medication that would affect your ability to testify             2   along that line?
 3   this morning?                                                    3       A. Yeah. Well, associate -- I'm a Solidworks
 4       A. No.                                                       4   certified associate, which is CAD software, design
 5       Q. And just by way of definition, I may                      5   software.
 6   throughout the course of the deposition refer to AMBI.           6       Q. Okay.
 7   And when I mean AMBI, I mean the plaintiff in this               7           Any others?
 8   matter, A-M-B-I-M-J-B, LLC.                                      8       A. No. Not really.
 9          Okay?                                                     9       Q. Are you currently employed?
10       A. Yes.                                                     10       A. Yes.
11       Q. And if I say or use the words or the                     11       Q. By whom?
12   definition, acronym SAC, that means Strategic Armory            12       A. SAC.
13   Corps, which is a defendant in this matter.                     13       Q. And what do you do for SAC?
14          Okay?                                                    14       A. I'm the head of product management and head
15       A. Yes.                                                     15   of engineering and head of Q&A.
16       Q. What's your educational background?                      16       Q. So there's -- there's -- those are three
17       A. High school diploma, associate's degree in               17   separate titles?
18   gunsmithing and some engineering courses.                       18       A. Yeah. No, just one title that I hold.
19       Q. When did you obtain your associate's degree              19       Q. Okay.
20   in gunsmithing?                                                 20       A. I'm the head of all the product management.
21       A. 2008.                                                    21   Engineering, QA falls under me.

                                                                                                                 3 (Pages 6 - 9)
                                                   Veritext Legal Solutions
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 4 ofAugust
                                                                     12 7, 2020
                                                              Page 10                                                               Page 12

 1          Q. So product management, engineering.                       1       Q. I'm sorry. I didn't give this instruction,
 2          A. Quality assurance.                                        2   and I will. Just so we're on the same page. Just let
 3          Q. And -- and quality assurance.                             3   me finish my question before you answer, and then I'll
 4             And with respect to product management, how               4   do my best to allow you to answer fully before I move
 5   many people report to you in that capacity?                         5   on to the next question.
 6          A. None.                                                     6          Okay?
 7          Q. None.                                                     7       A. Okay. Apologize.
 8             What do your duties consist of as in your                 8       Q. No, hey. No need to apologize.
 9   role as product -- product manager?                                 9          So with respect to being the only employee
10          A. If there's a new product that's -- that                  10   in the engineering department, that -- is that -- is
11   someone in the company wants to introduce, they come to 11              that a challenge for you?
12   me. I work with my guys in engineering. They work                  12       A. Yes.
13   with the machine shop. They decide whether or not it's             13       Q. And how so?
14   something that's viable in terms of can we make it, can            14       A. Well, like I said, it's not -- that's not my
15   we find suppliers for it. Then we work with finance to             15   only role and responsibility in the company so.
16   figure out how much it's going to cost. So on, so                  16       Q. When did you start -- when were you first
17   forth.                                                             17   employed by SAC?
18             I also handle creating the item numbers in               18       A. Well, SAC was -- is a company that purchased
19   our -- in our ERP system. Creating the -- --                       19   five -- four other companies that existed prior to SAC.
20   materials. Managing the product.                                   20   I was with McMillan, but it was purchased in 2013.
21          Q. How often does that happen when someone                  21       Q. When you were with McMillan, what -- what
                                                              Page 11                                                               Page 13

 1   under SAC's employ comes up with a new idea and they --             1   was your -- what were your duties there?
 2   they pitch it to you and run it by you?                             2       A. I was the R&D technician.
 3       A. How often? Is that what you said?                            3       Q. With your role or in your role as quality
 4       Q. Yeah, how often.                                             4   assurance -- so you're the head of quality assurance at
 5       A. I'd say less than once a month, but more                     5   SAC presently?
 6   than six times in a half a year.                                    6       A. I manage the quality department.
 7       Q. As far as your role as the -- I guess you're                 7       Q. And how many employees are in the quality
 8   the head of engineering with SAC?                                   8   department?
 9       A. I oversee it.                                                9       A. Two.
10       Q. Oversee it?                                                 10       Q. Probably goes without saying, but just for
11       A. I'm the only -- I'm the only person really                  11   the record what -- what does the -- what's the function
12   in it. I have a -- I have an employee who does all our             12   of the quality department in SAC?
13   CAD for us, you know reads our drawings. I supervise               13       A. They measure incoming parts to make sure
14   him.                                                               14   that they're within our specifications and tolerances.
15       Q. And who is that?                                            15   They also measure the manufactured parts that we
16       A. Al Garcia.                                                  16   machine here to make sure they're staying in spec. We
17       Q. And so you said you're the only -- you're                   17   check the firearms before they leave the building.
18   the only employee within SAC's engineering department?             18   That type of thing.
19       A. Yes. Me and Al.                                             19       Q. And same question as far as your role as the
20       Q. Is that a challenge for you being the --                    20   engineering department. What is your function there?
21       A. Yes --                                                      21   What is that department's function?

                                                                                                                 4 (Pages 10 - 13)
                                                       Veritext Legal Solutions
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 5 ofAugust
                                                                     12 7, 2020
                                                            Page 34                                                             Page 36

 1          Q. Is SAC working on any rifles that is adapted            1       A. Yes.
 2   or equipped with a gas piston system as of today?                 2       Q. The second sentence where it starts
 3          A. No.                                                     3   specifically, SAC believed that the gas piston could be
 4             (Oliver Deposition Exhibit 2 was marked for             4   quickly adapted. Tell me why SAC believed the gas
 5   purposes of identification.)                                      5   piston system could be quickly adapted for SAC rifles.
 6          Q. Now Exhibit 2 should be on the screen before            6       A. I'm sorry, can you repeat the question?
 7   you. For the record, Exhibit 2 is the counterclaim of             7       Q. Why did SAC believe that the gas piston
 8   defendant counter-plaintiff Strategic Armory Corps,               8   system could be quickly adapted for SAC's rifles?
 9   LLC. Let me know when you've completed a review of                9       A. To my understanding, from Jason Kalua,
10   that.                                                            10   former CEO, who I believe negotiated the terms, it was
11          A. You want me to review the whole document?              11   understood that that was our goal, was to have it
12          Q. Only if you need to.                                   12   quickly adapted and available for a kit. Meaning sold
13          A. Okay.                                                  13   as an individual kit itself.
14          Q. Okay.                                                  14          Also retrofittable. Meaning any rifles that
15             Let me direct your attention to paragraph              15   we produced prior and sold prior could be sent back in
16   six.                                                             16   and retrofitted or sent a kit to the customer to have
17          A. Of page?                                               17   them assemble the kit onto their rifle and to have a
18          Q. Which is on page two.                                  18   new line of rifles with the piston system.
19          A. Okay.                                                  19       Q. The basis of your understanding is what
20          Q. And thanks for saying that. So when I say              20   Mr. Kalua told you?
21   paragraph, there are numbered -- the document is                 21       A. Yes, it is.
                                                            Page 35                                                             Page 37

 1   numbered one through whatever. It goes all the way to             1       Q. Do you know when -- did Mr. Kalua inform you
 2   the end.                                                          2   when SAC formed this belief?
 3          A. Okay.                                                   3       A. I don't recall.
 4          Q. So when I reference a paragraph, it's just a            4       Q. Do you know whether SAC formed the belief
 5   number that you'll see. For example, paragraph six is             5   that the piston system could be quickly adopted --
 6   on page two.                                                      6   adapted prior to or after execution of the patent
 7             Okay?                                                   7   purchase agreement?
 8          A. Okay.                                                   8       A. I'm sorry, can you repeat the question?
 9          Q. So paragraph six reads SAC sought to                    9       Q. Do you know whether SAC formed the belief
10   negotiate to purchase the rights to the patent and the           10   that the system could be quickly adapted onto its
11   invention claimed therein in order to quickly affix the          11   rifles prior to or after the day they executed the
12   system to the rifles -- to the rifles it designs and             12   patent purchase agreement?
13   manufactures.                                                    13       A. I don't know.
14             Specifically, SAC believed that the gas                14       Q. When did Mr. Kalua inform you of this?
15   piston system could be quickly adapted for SAC's rifles          15       A. On or around the date of the purchase
16   such that those rifles could be introduced into the              16   agreement.
17   marketplace -- market in advance of an upcoming trade            17       Q. Do you know what the date of the purchase
18   show and that having the gas piston system on its                18   agreement is?
19   rifles would be a new and positive opportunity to                19       A. I do not.
20   explore in certain markets.                                      20       Q. And why do you say it was on or around the
21             Did I read that correctly?                             21   date of the purchase agreement? How are you able to

                                                                                                             10 (Pages 34 - 37)
                                                 Veritext Legal Solutions
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 6 ofAugust
                                                                     12 7, 2020
                                                             Page 42                                                             Page 44

 1   administrative tasks and he handled more of the floor              1       Q. Prior to hearing Mr. Kalua reference or
 2   production staff daily needs.                                      2   identify a Mr. Brown during that August 2018 meeting,
 3        Q. As of this August 2018, roughly, meeting                   3   had you heard of a gentleman by the name of Michael
 4   with Mr. Kalua, had you personally seen any drawings or            4   Brown?
 5   blueprints associated with the gas piston system?                  5       A. Yes.
 6        A. No.                                                        6       Q. Tell me how you or when you first heard of
 7        Q. As of this August 2018 meeting with                        7   Mr. Brown.
 8   Mr. Kalua, do you know whether Mr. Wallace had seen any            8       A. When I first heard of Mr. Brown was the time
 9   drawings or blueprints related to the gas piston                   9   he came out prior to the purchase -- it would have been
10   system?                                                           10   March or maybe April of 2018 -- to demonstrate several
11        A. I do not know.                                            11   of his products. We went to the range. That's when I
12        Q. Moving onto paragraph seven in your Exhibit               12   first met Mike. Mr. Brown.
13   2.                                                                13       Q. And you went to the range at that time?
14        A. Okay.                                                     14       A. Yes.
15        Q. It reads SAC and AMBI entered into a patent               15       Q. Did you shoot the gun that Mr. Brown had
16   purchase agreement on or about August 24th, 2008 (sic)            16   with him at the time?
17   under the belief that SAC could quickly adapt the gas             17       A. He had several. Yes.
18   piston system claimed in the patent onto its rifles.              18       Q. Do you know whether you shot the gun that
19          Did I read that correctly?                                 19   was equipped or that had a gas piston system on it?
20        A. Yes.                                                      20       A. I do not recall.
21        Q. What is the basis of your belief that AMBI                21       Q. So the time that Mr. Brown came out and
                                                             Page 43                                                             Page 45
 1   entered into the agreement under the belief that SAC               1   demonstrated his product, you said that was before the
 2   could quickly adapt the gas piston system claimed in               2   purchase agreement, the patent purchase agreement.
 3   the patent onto SAC's rifles?                                      3          Correct?
 4         A. I'm sorry, can you repeat that for me?                    4       A. Yes.
 5         Q. How do you know that AMBI had the belief                  5       Q. Was that the first time you encountered
 6   that SAC could quickly adapt the gas piston system                 6   Mr. Brown?
 7   claimed in the patent onto SAC's rifles?                           7       A. Yes.
 8         A. Was that how do I know?                                   8       Q. Jumping to paragraph eleven of your Exhibit
 9         Q. Yeah.                                                     9   2, which reads, after execution of the agreement, SAC
10         A. I do not.                                                10   diligently and in good faith attempted to engineer the
11         Q. Are there any facts that you're able to tell             11   gas piston system claimed in the patent so that it
12   me about, testify to, that would support the assertion            12   could be adapted for use on SAC's rifles.
13   that AMBI entered into the agreement under the belief             13          Notwithstanding these good faith efforts,
14   that SAC could quickly adapt the gas piston system                14   SAC could not engineer the gas piston system claimed in
15   claimed in the patent onto SAC's rifles?                          15   the patent to properly fit on SAC's rifles.
16         A. I do not.                                                16          Did I read that correctly?
17         Q. Now, during this August 2018 meeting with                17       A. Yes.
18   Mr. Kalua, you said Mr. Kalua mentioned the name                  18       Q. Tell me how SAC diligently and in good faith
19   Mr. Brown or identified a Mr. Brown.                              19   attempted to engineer the gas piston system claimed in
20             Correct?                                                20   the patent onto its rifles?
21         A. Yes.                                                     21       A. Dale Wallace along with Mike, and even

                                                                                                                12 (Pages 42 - 45)
                                                     Veritext Legal Solutions
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 7 ofAugust
                                                                     12 7, 2020
                                                               Page 46                                                               Page 48

 1   Garrett, sought to scale down the piston system's base,              1       Q. Are you telling me -- is it -- are you -- is
 2   and ultimately the entire system, to fit underneath our              2   it -- are you telling me that in putting together a
 3   handguards. Our current handguards or the handguards                 3   firearm that every firearm is individually put
 4   that we used as a whole. They're all made from -- --                 4   together, there can't be -- there's no machinery or
 5             With that scaling down, once you change one                5   anything like that used to construct a firearm?
 6   thing, it kind of effects another. So a lot of testing               6       A. I don't understand the question. I'm sorry.
 7   was involved trying to get it to not only fit but also               7       Q. I'm trying to -- I'm trying to understand.
 8   solve the problem of the operator having to use tools                8   You said -- you said the piston system fit on that
 9   or two tools to switch from suppressed to unsuppressed.              9   particular rifle.
10             To my knowledge that's what they worked on.               10       A. Yes.
11          Q. Okay.                                                     11       Q. How do you know the piston system didn't fit
12             So let's break that -- break that -- let's                12   or would not fit on any other rifle?
13   break those down just a little bit.                                 13       A. I don't.
14          A. Okay.                                                     14       Q. Okay. So that's the fit issue.
15          Q. You said fit. What do you mean by fit?                    15          And then you talked about tools. What about
16          A. The profile. So the profile of the gas                    16   -- what is it about the tools that was an issue?
17   piston system. If you look from the front, it has a --              17       A. So as an operator, or anyone using the
18   it had a profile. That shape has to allow for the                   18   firearm, you want to switch from suppressed to
19   internal diameter, the internal profile of our                      19   unsuppressed. In this particular system, as I saw it
20   handguard, to slide over, not contact and not impact                20   then, you had to depress -- -- and then potentially use
21   the inside of our handguard.                                        21   a second tool.
                                                               Page 47                                                               Page 49

 1          Q. And was that ever accomplished to your                     1          Meaning if you could potentially do it by
 2   knowledge?                                                           2   hand if you're strong enough or if it wasn't dirty or
 3          A. Yes. Yes. The profile was shrunk down by                   3   gummy from overuse or from usage. You had to get
 4   Mr. Brown and it did fit underneath the handguard.                   4   something else, another tool, into the, I think it's
 5   However, there was still some minor impacts with the                 5   called, a gas plug to rotate it from suppressed to
 6   switch. I forget the terminology for the actual                      6   unsuppressed.
 7   component. I apologize.                                              7          And that's -- that requires the use of two
 8             It would -- it would still hit the inside of               8   hands on operator. So he would have to put the gun
 9   the corners when moved to either position fully. But,                9   between his legs or find some other apparatus to hold
10   to my knowledge, they had it underneath the handguard               10   the weapon while he manipulated that switch.
11   so that it would fit the internal profile as it fits on             11       Q. Was the issue relative to tools ever
12   that particular rifle, yes.                                         12   resolved to your knowledge?
13          Q. When you say on that particular rifle, which              13       A. No.
14   rifle are you referencing?                                          14       Q. Do you know whether SAC was ever informed by
15          A. The rifle that they tested. On all -- all                 15   Mr. Brown that Mr. Brown had in fact developed a
16   firearms, and pretty much anything you manufacture,                 16   toolless extended gas plug?
17   have a certain level of tolerance. And when you put                 17       A. I'm sorry, can you repeat the part of that?
18   assemblies together, those tolerance can stack up. So               18       Q. Yes.
19   if something fits on one, it doesn't necessarily mean               19          Do you know -- do you know whether SAC was
20   that it will fit on all of them without impacting the               20   informed by Mr. Brown that Mr. Brown designed a
21   fit.                                                                21   toolless extended gas plug to address the tool issue

                                                                                                                 13 (Pages 46 - 49)
                                                     Veritext Legal Solutions
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 8 ofAugust
                                                                     12 7, 2020
                                                         Page 74                                                              Page 76
 1          (Oliver Deposition Exhibit 6 was marked for             1       Q. And some of the dimensions that I've seen on
 2   purposes of identification.)                                   2   these exhibits are like .375 -- -- talking about a very
 3       Q. Mr. Oliver, you'll see Exhibit 6 populated              3   small amount of space.
 4   one second hopefully. For the record, Exhibit 6 is             4            Correct?
 5   SAC796.                                                        5       A. I'm sorry?
 6          Do you see it?                                          6       Q. We're not dealing with one inches, two
 7       A. Yes.                                                    7   inches or three inches. You're dealing with well under
 8       Q. Do you recognize the document?                          8   one inch.
 9       A. Yes.                                                    9       A. Yes, yes. Very small. It's all relative.
10       Q. What is it?                                            10       Q. I'll have Exhibit 7 pop up in a second.
11       A. This is a 2D drawing of our M15 barrel nut.            11            (Oliver Deposition Exhibit 7 was marked for
12       Q. And are all the dimensions depicted on                 12   purposes of identification.)
13   Exhibit 6 correct?                                            13       A. Okay.
14       A. To the best of my knowledge.                           14       Q. Now, if -- if I take -- if I were to take
15       Q. And all of the -- and are all of the                   15   your upper assembly to the smallest and the barrel nut
16   tolerances depicted on Exhibit 6 correct?                     16   to the largest. If you look at exhibit -- as we try to
17       A. To the best of my knowledge.                           17   do on Exhibit 7 here. You see on the left-hand side?
18       Q. What relevance, if any, does the barrel nut            18   I guess we are at C8.
19   have to the gas piston system?                                19            We're referencing the same tolerance on the
20       A. The diameter, specifically the outside                 20   high side where it says SAC barrel nut to SAC print
21   diameter. Which would be on this drawing in section           21   tolerance high side. You mentioned earlier the three
                                                         Page 75                                                              Page 77
 1   A2. Almost very center. There's a 3X.                          1   times diameter 1.375?
 2       Q. Okay.                                                   2            Correct?
 3       A. One diameter that's a symbol for diameter is            3       A. Yes. That when -- yes. That dimension is
 4   zero with a backslash through it or circle with a              4   the same. Can I go back?
 5   diagonal slash through it. Diameter 1.375 plus 0,              5       Q. Sure. Absolutely.
 6   minus 2. So nominal or maximum material condition.             6       A. Reference those other ones. Okay.
 7   That barrel nut can be as big as 1.375 or as small as          7       Q. So if I take half of that 1.375 of an inch,
 8   1.373 and still be in our -- --                                8   divide that just by two, that would come down to .685.
 9          If that diameter remains at 1-375 and at its            9   So that, say, to get from the -- to get the measurement
10   maximum tolerant relative to some of the other                10   from the center of the barrel nut to the top of the
11   tolerances built into the upper receiver, the barrel          11   barrel nut, it would be a measurement of half of the
12   extension, the handguard, the piston assembly itself,         12   1.375.
13   that's how it's relative.                                     13            Correct?
14          Because the piston has to slide right atop             14       A. To get the radius of the diameter? Is that
15   of that very, very small gap.                                 15   what you're asking?
16       Q. When you say very, very small gap, I mean              16       Q. Yes, yes.
17   when I'm looking at Exhibit 6, and even some of the           17       A. Yes.
18   prior drawings, and you're talking that the number you        18       Q. It would be the 6 -- I'm sorry. .6875.
19   mention, 1.375, that's inches.                                19            Correct?
20          Correct?                                               20       A. Correct.
21       A. That is inches.                                        21       Q. We talked about the upper receiver -- the

                                                                                                           20 (Pages 74 - 77)
                                               Veritext Legal Solutions
                                 Jack49-5
     Case 1:20-cv-00807-JKB Document  OliverFiled 11/05/20 Page 9 ofAugust
                                                                     12 7, 2020
                                                        Page 86                                                              Page 88

 1       A. Yes.                                                   1       A. I don't recall what I immediately did with
 2       Q. How does one or how does SAC go about kind             2   them.
 3   of prioritizing which project would take priority over        3       Q. What was your role in the piston project as
 4   -- over any other?                                            4   of September 24th, 2018?
 5       A. The boss will say which one gets priority.             5       A. My role as of Sept -- as of then?
 6   It's not always by compete. Sometimes it's by compete.        6       Q. Yes.
 7   Just a group of managers and what everyone feels is the       7       A. I had no role directly related to it. Was
 8   priority at the time.                                         8   just the guy with Solidworks on his computer --
 9       Q. At the same time that SAC was running with             9       Q. Did --
10   the piston project, the gas piston project, what other       10       A. -- at that time.
11   projects was SAC involved in?                                11       Q. Did you review as you were accessing the
12       A. At the time we were implementing new machine 12            files and Solidworks, did you -- did you look at what
13   fixtures for our production machine shop. We were also 13         you were accessing?
14   making changes to the assembly floor. Those projects         14       A. Yes.
15   ran a long time, so I'm sure that they overlap at some       15       Q. Did you review the -- did you review the
16   point.                                                       16   attachments of the documents in -- in substance or did
17       Q. And do you know priority wise where those             17   you just kind of gloss over them and pass them onto
18   other projects you just mentioned had relative to the        18   others?
19   piston, the gas piston project?                              19       A. Yeah, I just looked at them. I didn't do an
20       A. I do not.                                             20   analysis or anything.
21            (Oliver Deposition Exhibit 9 was marked for         21       Q. Your e-mail is -- again, the e-mail is dated
                                                        Page 87                                                              Page 89

 1   purposes of identification.)                                  1   September 24th of 2018. Do you know how soon after
 2       Q. Mr. Oliver, you should have Exhibit 9                  2   September 24th of 2018 you learned that there was a
 3   populated before you. Which for the record is Bates --        3   potential interference relative to the switch issue
 4       A. Okay.                                                  4   that we were discussing earlier?
 5       Q. Actually, let me just confirm mine. I think            5       A. Relative to the switch specifically?
 6   it's -- -- but I just want to make sure.                      6       Q. Yes.
 7            For the record, it's Bates SAC428, SAC430 --         7       A. Not until June of 2019. Or shortly
 8   443. And do you recognize the e-mail?                         8   thereafter.
 9       A. Yes.                                                   9       Q. You testified Mr. Brown actually came out to
10       Q. It's an e-mail from Mr. Brown to yourself             10   SAC sometime in September. Did you actually meet with
11   dated September 24th, 2018.                                  11   him when he was out there?
12            Correct?                                            12       A. Yes.
13       A. Yes.                                                  13       Q. Did you discuss the piston project at the
14       Q. And attached to the e-mail are the solid              14   time with Mr. Brown?
15   models of the components that are the scaled down --         15       A. Yes. That's why he was out here.
16   that are scaled down for the piston assembly.                16       Q. Did you say anything to Mr. Brown that would
17            Correct?                                            17   have led him to believe that you had no involvement
18       A. Yes.                                                  18   with the -- no involvement with the piston project at
19       Q. What did you do with the attachments to the           19   that time?
20   9/24/2018 e-mail once you received the e-mail from           20       A. I don't recall.
21   Mr. Brown?                                                   21           (Oliver Deposition Exhibit 10 was marked for

                                                                                                          23 (Pages 86 - 89)
                                                Veritext Legal Solutions
                                  Jack
     Case 1:20-cv-00807-JKB Document   Oliver
                                     49-5                          August
                                            Filed 11/05/20 Page 10 of 12 7, 2020
                                                            Page 98                                                             Page 100

 1        Q. --                                                        1   that's attached to the gun?
 2        A. Sorry.                                                    2       A. It is a -- appears to be a Armalite M15, a
 3        Q. Do you know when the video was taken?                     3   tactical handguard. I cannot tell the length by the
 4        A. I believe October of 18.                                  4   angle.
 5        Q. Do you know where the shooting is occurring?              5       Q. And is it your understanding that the gun is
 6        A. Yeah. That's Cowtown Range in Peoria,                     6   -- or the firearm is adapted with the gas piston
 7    Arizona.                                                         7   system?
 8        Q. Do you know the -- can you identify the type              8       A. That is my understanding.
 9    of firearm that Garrett is shooting?                             9       Q. Were you involved in actually discovering
10        A. It's an M15. And it appears to be full auto              10   Exhibit 11, meaning finding it?
11    variant.                                                        11       A. Yes.
12        Q. What do you mean by that?                                12       Q. Where did you find it?
13        A. Not semiautomatic, fully automatic. And it               13       A. It was in an old file in -- on Dale's -- in
14    appears to be either a 14 and a half inch barrel or a           14   Dale Wallace's folder in the -- on our server.
15    16 inch barrel. I can't tell with the angle. And it             15       Q. When did you find it?
16    just appears that way -- --                                     16       A. A few weeks ago. Maybe a month. I'm not
17        Q. And I couldn't make out specifically what                17   real sure. Not terribly long ago.
18    Mr. Stevens said. I didn't know whether he said it's            18       Q. It could have been up to a month ago?
19    not seeding or not feeding.                                     19       A. It could have been up to a month. I don't
20             Did you hear that?                                     20   think it was quite that long. But it was a few -- it
21        A. He said seating.                                         21   was several weeks ago for sure.
                                                            Page 99                                                             Page 101

 1        Q. What does that mean?                                      1            I actually had -- I asked Dale if he knew
 2        A. So the bolt, the actual bolt in the bolt                  2   where they were and if I could find them. He told me
 3    carrier, has to, quote unquote, it's the term we use             3   some places to look. He said he did not have them
 4    for being fully in battery. Meaning the bolt is                  4   anymore.
 5    rotated forward or rotated back in and sitting where it          5       Q. Why were you looking for videos of testing?
 6    should be relative when firing.                                  6       A. There was some -- one of the documents
 7        Q. So what would cause the -- what would cause               7   supplied I think by you guys that said that there were
 8    that issue?                                                      8   videos. Somebody made a -- said that there were
 9        A. Well, there's a few things that could cause               9   videos. Not sure who it was. So I was researching
10    it. A weak return spring or a buffer spring. The                10   that.
11    action of the firing circumventing movement of the bolt         11            (Oliver Deposition Exhibit 12 was marked for
12    back and forth. Could be moving too fast and causing a 12            purposes of identification.)
13    bounce. Could be moving too slow and not generating             13       Q. Exhibit 12 is next. And which for the
14    enough inertia to close completely.                             14   record is going to be Bates SAC806. I'm sorry, 807.
15             It could be an obstruction. It could be                15            Can you watch that video, please?
16    something, you know, slowing the motion of the bolt             16       A. Go ahead.
17    forward for some reason. It could be -- off the top of          17       Q. -- --
18    my head, those are the main things that could cause it.         18       A. Sorry?
19    There's a myriad of reasons. Sixty some components in           19       Q. Who is Exhibit -- who is that gentleman in
20    there.                                                          20   Exhibit 12? Is that Garrett still?
21        Q. Are you able to identify the handguard                   21       A. That is -- -- yes, Garrett.

                                                                                                            26 (Pages 98 - 101)
                                                 Veritext Legal Solutions
                                  Jack
     Case 1:20-cv-00807-JKB Document   Oliver
                                     49-5                          August
                                            Filed 11/05/20 Page 11 of 12 7, 2020
                                                             Page 114                                                             Page 116

 1    in Exhibit -- depicted in Exhibits 11 to 17 were even a            1   out. And we discovered the file from Dale Wallace to
 2    farther adjustment to the original piston system?                  2   Jason. And that was one of them.
 3        A. Are you talking --                                          3      Q. Prior to being informed that Wanderley
 4        Q. Scaled down piston system.                                  4   discovered an April 2019 report in Mr. Kalua's e-mail,
 5        A. From conversations with Gale and Darrett.                   5   had you seen the April 1st, 2019 test report?
 6    Dale and Garrett.                                                  6      A. I had seen a version of it with no data.
 7        Q. When did those conversations occur?                         7      Q. Tell me when you saw a version of the April
 8        A. Sometime before May of two thousand -- I                    8   2019 report without data.
 9    don't know exactly. It would have been around the time             9      A. I believe it was in April of 2019. It was
10    that they were testing this. So around October of                 10   sent from -- to me from Dale.
11    2018.                                                             11      Q. And what data was missing?
12        Q. Did Gale and or -- sorry -- Dale and or                    12      A. All the -- all of the data. It was just an
13    Garrett identify specific problems they were having               13   outline what he intended to test and how he would -- --
14    with the firearms as of October 2018?                             14      Q. Did you have any discussions with
15        A. Specifically I don't recall. I know that                   15   Mr. Wallace concerning the written report that you --
16    they made changes. I don't remember specifically what             16      A. I did not.
17    they said they made changes to. Actually, I will --               17      Q. -- that you received back in April of 2019?
18    that's not true.                                                  18      A. I did not.
19            They made changes to the piston diameter                  19      Q. Did you instruct him to go back and to
20    itself. I know that they turned -- had to turn it                 20   produce the report with data in it?
21    down. Because they believed either there wasn't enough 21                 A. I did not.
                                                             Page 115                                                             Page 117

 1    clearance or it was hitting.                                       1       Q. And by data, what do you mean?
 2        Q. So they had -- they had -- they turned it                   2       A. The charts showing -- I believe it showed
 3    down farther than what the scaled down piston assembly             3   accuracy testing, a round count, mean failure between
 4    reflects?                                                          4   rounds. That means how many times it failed during a
 5        A. The actual piston itself.                                   5   certain cycle of firing. So on, so forth.
 6        Q. Have you seen any written test reports that                 6       Q. The text of the report -- was the text of
 7    relate to the -- that relate to SAC's testing of the               7   the report in the version of the April report that you
 8    gas piston system?                                                 8   initially saw?
 9        A. I have.                                                     9       A. Not with any results. It was only a
10        Q. How many written reports have you seen?                    10   criteria for testing it, what he intended to test.
11        A. One.                                                       11       Q. And when you asked Mr. Wallace to return a
12        Q. Do you recall the date of the report that                  12   report with data in it, did he do it?
13    you've seen?                                                      13       A. I did not ask Dale that. He only sent me
14        A. The date on the report was April something                 14   the empty document as a courtesy. It was prior to him
15    2019.                                                             15   completing it I believe. I don't know.
16        Q. Can you tell me circumstances surrounding --               16       Q. And why would he send it to you as a
17    or strike that.                                                   17   courtesy?
18            What led you to actually see the report                   18       A. We're professional friends. Professional
19    dated in or about April 2019? How did that come about? 19              colleagues and friends.
20        A. In our search for documentation, Wanderley                 20       Q. You had no involvement in the project as of
21    was checking through Jason Kalua's e-mails, both in and 21             April 2019.

                                                                                                             30 (Pages 114 - 117)
                                                  Veritext Legal Solutions
                                  Jack
     Case 1:20-cv-00807-JKB Document   Oliver
                                     49-5                          August
                                            Filed 11/05/20 Page 12 of 12 7, 2020
                                                               Page 162                                                            Page 164

 1    assessment had been undertaken relative to the piston                1   a gas piston system?
 2    system?                                                              2       A. I don't recall.
 3       A. I don't recall if I asked that in that                         3       Q. As of June 6th, 2019, you had received, had
 4    meeting or not.                                                      4   you not, the scaled down CAD models and the -- -- data
 5       Q. Had you -- strike that.                                        5   package related to the scaled down piston system.
 6           Prior to June 6th of 2019, had you inquired                   6          Correct?
 7    of anyone within SAC as to whether SAC had undertaken a              7       A. Yes.
 8    technical assessment of the gas piston system prior to               8       Q. Based on your review of the scaled down
 9    purchasing the patent for the product?                               9   piston system -- -- data package, what led you to
10       A. I don't recall asking anyone if it had been                   10   conclude as of June 6th, 2019 that the scaled down
11    done prior to the purchase.                                         11   assembly would not fit under an SAC's handguard?
12       Q. So the minutes go on to read problems                         12       A. Well, it doesn't say it doesn't fit. It
13    reported. And number one is piston system requires a                13   says it requires a new handguard. And it says piston
14    new handguard.                                                      14   system requires a whole assessment in the gas
15           Can you just distinguish to me between                       15   adjustment feature.
16    there's a category of problems reported versus problems             16          The main reason we wanted -- we needed a
17    found how those are distinguished?                                  17   new, aside from those corners hitting, as described
18       A. I don't know why he did -- why he wrote them                  18   earlier, the adjustment of that gas plug, the switch,
19    this way. I don't really understand the                             19   was hidden underneath the longer handguard because
20    distinguishability other than it looks like number                  20   there's only one piston length. Like on the other
21    three and four have more to do with supply and the one              21   design, one length for all the barrel lengths. One
                                                               Page 163                                                            Page 165

 1    and two have more to do with the design.                             1   length piston.
 2        Q. And going under then, down further down on                    2          That means that the relationship at the --
 3    that page to question one. Number one, piston system                 3   with the gas block and the front of the receiver is
 4    requires a new handguard. SAC needs to develop a new                 4   always going to be the same regardless of the barrel
 5    handguard. Current handguard does not support the                    5   length. Well, we would never put a barrel -- we would
 6    piston system.                                                       6   never put a, say, an 18 or 20 inch barrel into a
 7              Do you know which handguard you guys are --                7   carbine length handguard because that exposes a lot of
 8    was referenced in this statement there?                              8   barrel out in front.
 9        A. It's the tactical handguard and the three                     9          The user can reach out, right out, instead
10    gun handguard if you want to look at it that way. But               10   of using the handguard. So we would have used a longer
11    it's the same -- are you there?                                     11   handguard. So the -- -- standard be the longer
12        Q. Yes.                                                         12   handguard, the longer barrel.
13        A. Oh, sorry. You looked like you were frozen.                  13          So our handguards, if we use those, would
14              The -- the handguards are the tactical                    14   hide that gas piston plug or that switch so that you
15    handguard, the three gun handguard in varying lengths,              15   couldn't switch it from on to off, therefore we would
16    the AR10 handguard tactical handguard and the AR10                  16   have to redesign, change a new -- and make essentially
17    three gun handguard in varying lengths. They're all                 17   a new handguard.
18    made from the same -- -- so they all have the same                  18       Q. In the documents that you reviewed as of
19    profile relative to the platform M15 or AR10.                       19   June 6th, 2019, did you see where Mr. Brown had sent
20        Q. As of June 6th, 2019, had you seen the video                 20   SAC all length gas systems?
21    of Dale and Garrett testing an SAC firearm adapted with 21                   A. I don't recall that what you're -- actually,

                                                                                                               42 (Pages 162 - 165)
                                                      Veritext Legal Solutions
